BRITT, Judge.
We have carefully reviewed the record, and conclude that the trial court was properly organized, the bill of indictment against defendant is proper in form, the arraignment, plea and verdict meet the requirements, of law, the evidence fully justifies the verdict, the verdict supports the judgment, and the sentence imposed by the judgment is well within the limits prescribed by statute. State v. Tinsley, 279 N.C. 482, 183 S.E. 2d 669 (1971); G.S. 14-32(a).
No error.
Judges Morris and Hedrick concur.